Case 1:20-cv-02395-BMC-LB Document 21-1 Filed 03/10/21 Page 1 of 4 PageID Received
                                                                           #: 132  via Pro Se Email
                                                                                     3/10/21 at 4:10 p.m.- KC
Case 1:20-cv-02395-BMC-LB Document 21-1 Filed 03/10/21 Page 2 of 4 PageID #: 133
Case 1:20-cv-02395-BMC-LB Document 21-1 Filed 03/10/21 Page 3 of 4 PageID #: 134
Case 1:20-cv-02395-BMC-LB Document 21-1 Filed 03/10/21 Page 4 of 4 PageID #: 135
